United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1851
                                    ___________

Michael Wayne Ford,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Michael Bowersox,                        *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 23, 1999
                                  Filed: May 18, 1999
                                   ___________

Before BOWMAN,1 Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

BOWMAN, Chief Judge.

       Michael Wayne Ford appeals the dismissal by the District Court of Ford's 28
U.S.C. § 2254 habeas corpus petition as untimely. Based on our recent en banc
decision of the consolidated cases under the caption Nichols v. Bowersox, Nos. 97-
3639, 97-3640, 1999 WL 203482 (8th Cir. Apr. 13, 1999) (en banc), we reverse and
remand the case.



      1
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
       Ford was convicted of capital murder in Missouri state court and sentenced to
a term of life imprisonment in 1977. Having long since exhausted his state remedies,
Ford filed this pro se § 2254 petition in the United States District Court for the Eastern
District of Missouri. Ford delivered his petition to prison authorities for mailing to the
clerk of the court on April 16, 1997, and the petition was received by the clerk's office
the next day. Upon Ford's submission of the five-dollar filing fee, the petition was
stamped "filed" in the District Court on May 5, 1997. Thereafter, the District Court
granted the State's motion to dismiss the petition as untimely filed under the one-year
period of limitation imposed by the Antiterrorism and Effective Death Penalty Act
(AEDPA), 28 U.S.C. § 2244(d)(1). The District Court issued a certificate of
appealability, and Ford now appeals the District Court's determination that Ford's
petition was untimely filed.

       By the terms of § 2244(d)(1), the one-year limitation period for filing § 2254
petitions begins to run on one of several possible dates, including the date on which the
state court judgment against the petitioner became final. See 28 U.S.C.A.
§ 2244(d)(1)(A) (West Supp. 1999); Nichols, 1999 WL 203482, at *2. In applying
§ 2244(d)(1) to cases where, as here, the judgment became final before the enactment
of AEDPA on April 24, 1996, this Court has adopted a one-year grace period, ending
April 24, 1997, for the filing of habeas petitions. See Moore v. United States, No. 98-
1153, 1999 WL 246875, at *4 (8th Cir. Apr. 16, 1999). For purposes of § 2244(d)(1),
a pro se prisoner's habeas petition "is filed on the date it is delivered to prison
authorities for mailing to the clerk of the court." Nichols, 1999 WL 203482, at *9.
Thus, when Ford delivered his petition to prison authorities on April 16, 1997, the
petition was timely filed within the one-year grace period. The judgment of the District
Court is reversed, and the case is remanded for further proceedings consistent with this
opinion.




                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-